Case 1:19-cv-00005-MSM-PAS Document 67 Filed 10/26/20 Page 1 of 3 PageID #: 970




    UNITED STATES DISTICT COURT
    FOR THE DISTRICT OF RHODE ISLAND

    DOLORES CEPEDA

          VS                                     C.A.2019-CV-5

    BANK OF AMERICA, N.A.
    FAY SERVICING, LLC
    WILMINGTON TRUST NATIONAL ASSOCIATION
    SOLEY AS TRUSTEE FOR THE MFRA TRUST 2014-2 ,ALIAS


    MOTION TO ALTER AND AMEND JUDGMENT PURSUANT TO
    F.R.C.P.59(e)

          Plaintiff, by her Attorney, moves that this Court pursuant to F.R.C.P

   59(e), to alter and amend the Judgment entered on September 28, 2020:

         1. To vacate the Order of Summary Judgment for Wilmington Trust on

    the breach of contract claims based on recent state law precedent, which is

    different from any Federal law precedent the failure to consider resulted in a

    manifest error of law.

         2. To vacate the Order of Summary Judgment on the R.I.G.L. 34-27-

    3.1 claim based on a manifest error of law in incorrectly applying the mail

    box rule.

         3.     To vacate the Order of Summary Judgment on the Fair Debt

    Collection Practices Act claims and reinstate these claims based on a manifest

    error of law.
Case 1:19-cv-00005-MSM-PAS Document 67 Filed 10/26/20 Page 2 of 3 PageID #: 971




         4.      To vacate and to reinstate the TILA Count because the damages

    alleged in the complaint were concrete and substantial and in conformity with

    Spokeo.

         5.      In the alternative confirm that any dismissal of the Federal TILA

    claims based on the holding in Spokeo was without prejudice and that due to

    the lack of jurisdiction this Court should dismiss it solely pursuant to FRCP

    12(b)(1).

         6.      A separate Motion as to Bank of America, N.A. is being filed.

    In support of this Motion, Plaintiff files the attached Memorandum of Law.



                                    DOLORES CEPEDA

                                    By her Attorney
    October 26, 2020
                                    /s/ John B. Ennis
                                    John B. Ennis, Esq. #2135
                                    1200 Reservoir Avenue
                                    Cranston, RI 02920
                                    (401) 943-9230
                                    Jbelaw75@gmail.com
Case 1:19-cv-00005-MSM-PAS Document 67 Filed 10/26/20 Page 3 of 3 PageID #: 972




                                CERTIFICATION

          I hereby certify that I emailed a copy of the above Motion to the
    following electronically on this 26th day of October, 2020:

    Patrick T. Uiterwyk
    Justin Shireman
                      /s/ John B. Ennis
